DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 10/11/2022.
	Claims 1, 3-7, 10, 12-13, 16 and 20 have been amended. Claims 1-20 remain pending in the application. 

Response to Amendment

The amendment filed 10/11/2022.has been entered. Claims 1, 3-7, 10, 12-13, 16 and 20 have been amended. Claims 1-20 remain pending in the application.
Applicant amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 07/12/2022. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the 35 U.S.C. § 112b rejections have overcome the rejections previously set forth in the Non-Final Office Action mailed on 07/12/2022. The rejection has been withdrawn in view of the amended Claims.


Response to Arguments


 	Regarding Applicant’s arguments, on page 10-16 of the remark filed on 10/11/2022, on the limitations of independent claim 1: “and providing, by the memory system, the host with information for determining a storage method of the first image according to a result of the identity determination.,” ,
	The limitations of independent claim 17: “and provide the host with information for determining a storage method of the first image based on a result of the identity determination.”, arguments are not persuasive.
Applicant argues on page 12 paragraphs last two paragraphs of the remarks filed on 10/11/2022 that the cited references are each non-analogous art to both the Applicant’s Application and to Hwang. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. As stated in the MPEP 2141.01(a) section I, the Examiner must determine what is analogous prior art or refer to the analogous art of the same field of endeavor. Examiner states that the instant application as well as prior art Hwang and Berstler all relate to the same field of digital media and a way of detection before storage. Berstler more specifically is analogous because it details the same concept of the instant application of backing up an image and determining similarities by way of a request and addresses the same pertinent problems as the instant application by finding a secure method to backup up images based on the similarities. Boonmee becomes analogous prior art because relates to the same field of storing media such as images and video files that are identified based off similarities much like the instant application and the reasons to combine with Hwang and Berstler become obvious as all three prior arts relate to the field of digital media and storage

Applicant further argues on page 12 paragraphs 2-3 of the remarks filed on 10/11/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate providing by the memory system the host with information for determining a storage method of the first image according to a result of the identity determination. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Hwang teaches an identity determination on Par. (0004-0005) that describes the comparing of hash values corresponding to the photo files. Hwang also teaches a memory system on Par. (0013) that discloses the computer that includes solid state memory is the entity or component performing the identity determination as well as on Par. (0016) stating a removable memory is engaged with the user computer and its solid state memory that disclose a memory system in communication. Hwang teaches providing the host with information determining a storage method on Par. (0018) that compares and matches the hash values and if a match is found a message or information is returned as well the hash is added to the table and the photo file is stored. Examiner suggest amending the claims to further define what the information for determining a storage method consists of. Examiner would also like to note that the instant application is about an image backup method but there is no recited claims other than the preamble that suggest anything about successfully backing up an image corresponding to an identity or similarity determination. Examiner suggest amending the claims by incorporating a step or process that includes an image being backed up to enhance the scope of the claims and advance prosecution in a positive direction. 

Applicant further argues on page 14 last paragraph and page 15 paragraphs 1-2 of the remarks filed on 10/11/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate a first hash value of the first image to which a first hash function is applied. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Boonmee teaches on Par. (0061) that perceptual hash functions are applied on the image and then compared to determine similarities between the images and frames. Boonmee discloses on Par. (0061) and (0065) that the imagehash’s that are created as a result of the perceptual hash function applied to the images and frames are used to identify duplicates as well as distinct traits of the images.

Applicant further argues on page 14 last paragraph of the remarks filed on 10/11/2022 that the cited references have no information that would suggest a modification of Hwang to arrive at the above discussed claimed features. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Berstler and the reasoning and motivation to combine with Hwang and Boonmee is the analogous field of backing up and storing images or media, Berstler incorporates similar concepts with Hwang and the instant application such as performing a similarity determination on the images. Boonmee further includes a similarity determination but much like Hwang uses the implementation of hash values to determine the similarities. Both Berstler and Boonmee relate to the similar field of invention of Hwang in the terms of secure media storage. Therefore the rejection is maintained. 

However Regarding Applicant’s arguments, on page 10-16 of the remark filed on 10/11/2022, on the newly added limitations of independent Claim 1: “performing, by the memory system, an identity determination between the first image and the plurality of images, based on a second hash value of the first image to which a second hash function is applied; and;”
Therefore, the 35 U.S.C. 103 rejection over Hwang et al. (U.S Pub. No. 20080091725) and Berstler et al. (U.S Pub. No. 20130339307) in further view of Boonmee et al. (U.S Pub. No. 20190236371), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Song et al. (U.S Pub. No. 20190377971) in conjunction with Hwang et al. (U.S Pub. No. 20080091725), Berstler et al. (U.S Pub. No. 20130339307) and Boonmee et al. (U.S Pub. No. 20190236371), Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 10-16, regarding allowance of the application. Examiner asserts that claims 1-20  are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Hwang-Berstler-Boonmee-Song  teaches the aforementioned limitations of independent claims 1 and 17 rendering the claim limitations obvious before the effective date of the claimed invention.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 7-10, 13, and 17-19  , is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S Pub. No. 20080091725, hereinafter referred to as “Hwang”), Berstler et al. (U.S Pub. No. 20130339307, hereinafter referred to as “Berstler”) and Boonmee et al. (U.S Pub. No. 20190236371, hereinafter referred to as “Boonmee”) in further view of Song et al. (U.S Pub. No. 20190377971, hereinafter referred to as “Song”)

Regarding Independent Claim 1 (Currently Amended), Hwang teaches An image backup method of a computing system including a host and a memory system, the image backup method comprising: (Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored, accessing metadata of the file.”; image backup method (storing digital photo files)), (Par. (0013) “the user computer 12 can include a local internal or external data store 22 such as but not limited to hard disk drive, optical disk drive, alone or in combination with solid state memory, etc. Digital photographs may be stored in the local data store 22. Also, the computer 12 may be engageable with a removable memory 24 [..] A user computer processor 28 can execute logic stored in local memory to execute various steps described further below.”; including a host and memory system (user computer corresponding to memory ))
providing, by the memory system, the host with information for determining a storage method of the first image according to a result of the identity determination. ((Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored photo files to determine match)), (Par. (0018) “If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored and, if desired, a message is returned to the user to the effect that "this photograph has already been stored." Further, if desired the process can erase redundant photo files from the removable memory 24.”; information for determining storage method of the first image (if no match is found [..] message is returned to the user [..] “this photograph has already been stored))
a first image, (Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored,”; first image))
However Hwang does not explicitly teach receiving, by the host, a first image, together with a backup request; performing, by the host, a similarity determination between the first image and a plurality of images stored in the memory system, based on a first hash function; selectively providing, by the host, the first image to the memory system according to a result of the similarity determination; performing, by the memory system, an identity determination between the first image and the plurality of images, based on a second hash value of the first image to which a second hash function is applied; and
Wherein Berstler teaches receiving, by the host, …. together with a backup request; (Par. (0007) “a system image including receiving a request to backup a first system image on a first computer system onto a server”; receiving a backup request corresponding to first system image))
selectively providing, by the host, the …..to the memory system according to a result of the similarity determination; (Par. (0007) “selecting a similar system image from a catalog of images, identifying a first set of differences between the similar system image and the first system image, and backing up the first system image by transferring the first set of differences to the server.”; selectively providing (selecting a similar system image and transferring the first set)) (Par. (0037) “a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available,”; first set corresponding to images)), (Par. (0062) “the backup receives a request to perform a backup of a system image for a client or other computer system. [..] then determines in step 610 whether this is the first backup for this client. If not, then processing continues to step 650 below. If yes, then in step 615 a similar system image is identified and selected from a set of system images referred to herein as a catalog”; according to a results of the similarity determination (determines similar system image that is identified)), (Par. (0065) “In step 650 differences between the client system image and the selected system image and prior client backups are identified. For example, a new version of an old file is considered a new file and would need to be backed up. These differences may be identified based on the date of each client file, an index of the selected system image may be compared to the files in the client, or other techniques may be performed which may be known to one of ordinary skill in the art.”; according to a result of the similarity determination (differences may be identified [..] images may be compared))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang to include receiving a backup request with an image and providing, by the host, the first image to the memory system according to a result of the similarity determination because of the analogous concept of storing and identifying digital media by similarities. Berstler includes process of receiving a backup request with the image, this is important because by sending the request only the authorized entity is allowed to perform the backup and access the image. This protects the storage of media files, pictures, videos and other images from being tampered with or modified do to the authenticity of the request. Berstler further teaches a process of providing the image to the memory system based on a similarity result. This allows the backup of the image not only to be securely protected by organized and categorized not only by the identity but by similarities in features. This further enhances the backing up of images and creates more innovation and flexibility for multiple user using and storing digital media. 
However Hwang and Berstler do not explicitly teach performing, by the host, a similarity determination between the first image and a plurality of images stored in the memory system, based on a first hash function; performing, by the memory system, an identity determination between the first image and the plurality of images, based on a second hash value of the first image to which a second hash function is applied; and
Wherein Boonmee teaches performing, by the host, a similarity determination between the first image and a plurality of images stored in the memory system, based on a first hash function; (Par. (0061) “Features in the image are used to generate a distinct (but not unique) fingerprint, and these fingerprints are comparable. Perceptual hashes create a different numerical result as compared to traditional cryptographic hash functions. With cryptographic hashes, the hash values are random; identical data will generate the same result, but different data will create different results. Comparison of cryptographic hashes will only determine if the hashes are identical or different, and thus whether the data is identical or different. In contrast, perceptual hashes can be compared to provide a measure of similarity between the two data sets. Thus, in the context of video, perceptual hashes of similar images, even if presented at different scales, with different aspect ratios, or with coloring differences (e.g., contrast, brightness, etc.), will still generate values indicating similar images.”; performing a similarity determination between the first image (compared to provide a measure of similarity between the two data sets) based on a first hash function (cryptographic hash functions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang and Berstler to include performing a similarity determination between the first image and a plurality of images stored in the memory system, based on a first hash function because of the analogous concept of determining similarities in images using hash based verification. Boonmee includes a process of executing a similarity determination of a images amongst a plurality of images using a hash function. This is important because when backing up or storing multiple images it is difficulty to check changes of an original image or digital media file to a file or image that is requested or previously stored. By performing a similarity determination large numbers of original images can be compared and calculated to check change increases not just identities. Using a hash function maintains the integrity of the backup process and allows users to identify valid and accurate images from compromised, or modified images. This significantly improves storage space efficiency and reduces the amount of calculations of backup systems because of the multiple hash functions involved. 
However Hwang, Berstler and Boonmee do not explicitly teach performing, by the memory system, an identity determination between the first image and the plurality of images, based on a second hash value of the first image to which a second hash function is applied; and
Wherein Song teaches performing, by the memory system, an identity determination between the first image and the plurality of images, based on a second hash value of the first image to which a second hash function is applied; and (Par. (0009) “first obtaining module is configured to identify n first local regions of a first picture, [..]  The second obtaining module is configured to identify m second local regions of a second picture, the m second local regions [..] . The identification module is configured to determine,”; performing  identity determination between first image and plurality of images (identification module corresponding to first and second picture)), (Par. (0042) “In some embodiments, an i.sup.th first characteristic value is a perceptual hash value of an i.sup.th first local region, i being a positive integer. In this application, the characteristic values of a picture may be referred to as fingerprints of the picture.”; second hash value of the first image (first characteristic value corre. ((Par. (0152) “h first perceptual hash value and the m second perceptual hash values are separately calculated. If a Hamming distance is less than a preset distance threshold,”; first and second hash values (second perceptual hash is calculated)), (Par. (0193) “the server calculates the third perceptual hash value of the second picture T001 as H311. Therefore, the server performs storage in a form of (H311,T001).”; second hash value (multiple perceptual hash values (third perceptual hash)) of the first image (picture)) , (Par. (0148-0149) “The server determines, for a first characteristic value of an i.sup.th first local region, the i.sup.th first local region as a hit region if there is a second characteristic value matching the first characteristic value. [..] If there is a second characteristic value matching the first characteristic value, the i.sup.th first local region corresponding to the first characteristic value is determined as the hit region. In some embodiments, matching relationship of the first characteristic values and the second characteristic values”; performing an identity determination between the first image and the plurality of images (matching characteristic values that represent hash values of the images)), (Par. (0011) “By processing circuitry of a device, key regions in one or more pictures are identified, fingerprints respectively corresponding to the picture key characteristics in the key regions are calculated, and the fingerprints and the key regions are grouped in association with the one or more pictures,”; identity determination between the first image and the plurality of images (one or more pictures are identified)), (Examiner notes: In the instant application the specification states on Par. (0040) that performing an identity determination corresponds to comparing hash values and therefore it will be broadly and reasonably interpreted as such.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler and Boonmee to include an performing an identity determination between the first image and the plurality of images, based on a second hash value of the first image because of the analogous concept of hash based verification used on the backing up of images. Song includes a process of calculating a second hash value of a first image, this is significant because by implementing hash function corresponding to the images and backing up in accordance to similarities it securely protects the plurality of images from modification or compromise. By using multiple hash functions the authenticity of each image that is stored can be thoroughly verified and compared not find similarities between each image as well as spot out duplicates. This proves important when attempting to identify color corrected images, images taken in continuous shooting, rotated images and the like thereof.

Regarding Dependent Claim 2 (Original), the combination of Hwang, Berstler, Boonmee and Song teach the method of claim 1, Hwang further teaches and the second hash function comprises a cryptographic hash function. (Par. (0007) “a second computer storage to compare hash values of metadata associated with photo files on the second computer storage with values in a hash table.”; second hash function (hash values associated with photo files))
However Hwang and Berstler do not explicitly teach the image backup method of claim 1, wherein the first hash function comprises a perceptual hash function, 
Wherein Boonmee teaches the image backup method of claim 1, wherein the first hash function comprises a perceptual hash function, (Par. (0061) “In one exemplary implementation, this process can be performed by using a perceptual hash function, e.g., imagehash (www.github.com/JohannesBuchner/imagehash) on the sampled frames and then comparing the hash values to identify the duplicates [..]cryptographic hashes will only determine if the hashes are identical or different, and thus whether the data is identical or different. In contrast, perceptual hashes can be compared to provide a measure of similarity between the two data sets..”; perceptual hash function and cryptographic hash functions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang, Berstler and Song for the reasons discussed in independent claim 1 stated above. 


Regarding Dependent Claim 3 (Currently Amended), Hwang and Berstler do not explicitly teach the image backup method of claim 1, wherein the performing the similarity determination comprises: calculating the first hash value of the first image by applying the first hash function to the first image; and comparing the calculated first hash value with each of first hash values of the plurality of images to identify, for each of the plurality of images, a number of different bits therebetween.
Wherein Boonmee teaches the image backup method of claim 1, wherein the performing the similarity determination comprises: (Par. (0061) “Features in the image are used to generate a distinct (but not unique) fingerprint, and these fingerprints are comparable. Perceptual hashes create a different numerical result as compared to traditional cryptographic hash functions. With cryptographic hashes, the hash values are random; identical data will generate the same result, but different data will create different results. Comparison of cryptographic hashes will only determine if the hashes are identical or different, and thus whether the data is identical or different. In contrast, perceptual hashes can be compared to provide a measure of similarity between the two data sets. Thus, in the context of video, perceptual hashes of similar images, even if presented at different scales, with different aspect ratios, or with coloring differences (e.g., contrast, brightness, etc.), will still generate values indicating similar images.”; performing a similarity determination between the first image (compared to provide a measure of similarity between the two data sets) based on a first hash function (cryptographic hash functions))
calculating the first hash value of the first image by applying the first hash function to the first image; and (Par. (0066) “Next, a hash value is computed for each frame as indicated in step 714. The 64 bits are translated following a consistent order into a 64-bit integer. In order to compare two images, one can count the number of bit positions that are different between two integers (this is referred to as the Hamming distance) as indicated in step 716.”; calculating a first hash (hash value is computed for each image frame)), (Par. (0061) “this process can be performed by using a perceptual hash function, e.g., imagehash (www.github.com/JohannesBuchner/imagehash) on the sampled frames and then comparing the hash values to identify the duplicates. An exemplary perceptual hash process 700 is presented in FIG. 7. Perceptual hash algorithms describe a class of comparable hash functions.”; applying the first hash function to the first image (performing a perceptual hash function to the image))
comparing the calculated first hash value with each of first hash values of the plurality of images to identify, for each of the plurality of images, a number of different bits therebetween. (Par. (0066) “a hash value is computed for each frame as indicated in step 714. The 64 bits are translated following a consistent order into a 64-bit integer. In order to compare two images, one can count the number of bit positions that are different between two integers (this is referred to as the Hamming distance) as indicated in step 716. A distance of zero indicates that it is likely a very similar picture (or a variation of the same picture). A distance of 5 means a few things may be different, but they are probably still close enough to be similar. Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together. The hash process may be completed by randomly selecting one image out of a group for further use in the overall indexing process and discarding the duplicates as indicated in step 718.”; comparing the calculated first hash (hash is computed and images are compared), a number of different bits (number of bit positions that are different))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang and Berstler for the reasons discussed in independent claim 1 stated above. 


Regarding Dependent Claim 5 (Currently Amended), the combination of Hwang, Berstler, Boonmee and Song teach the method of claim 1, Hwang further teaches image backup ((Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored, accessing metadata of the file.”; image backup method (storing digital photo files)),
first image (Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored,”; first image))
image among the plurality of images (Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored,”; plurality of images (digital photo files))
However Hwang does not explicitly teach  does not explicitly teach the … backup method of claim 1, wherein the selectively providing the first …. to the memory system comprises, when determines that there is an …. among the plurality of … that is identical or similar to the first …., providing the first ….. to the memory system.
Wherein Berstler teaches the … backup method of claim 1, wherein the selectively providing the first …. to the memory system comprises, when the host determines that there is an …. among the plurality of…. that is identical or similar to the first image, providing the first …. to the memory system. (Par. (0007) “selecting a similar system image from a catalog of images, identifying a first set of differences between the similar system image and the first system image, and backing up the first system image by transferring the first set of differences to the server.”; selectively providing (selecting a similar system image and transferring the first set)) (Par. (0037) “a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available,”; first set corresponding to images)), (Par. (0062) “the backup receives a request to perform a backup of a system image for a client or other computer system. [..] then determines in step 610 whether this is the first backup for this client. If not, then processing continues to step 650 below. If yes, then in step 615 a similar system image is identified and selected from a set of system images referred to herein as a catalog”; when as a result of the similarity determination (determines similar system image that is identified)), (Par. (0065) “In step 650 differences between the client system image and the selected system image and prior client backups are identified. For example, a new version of an old file is considered a new file and would need to be backed up. These differences may be identified identifthe date of each client file, an index of the selected system image may be compared to the files in the client, or other techniques may be performed which may be known to one of ordinary skill in the art.”; according to a result of the similarity determination (differences may be identified [..] images may be compared))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang and Boonmee for the reasons discussed in independent claim 1 stated above. 

Regarding Dependent Claim 7 (Currently Amended), Hwang teaches the image backup method of claim 1, wherein the performing the identity determination comprises: (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match))
41comparing the calculated second hash value with each of second hash values of the plurality of images to determine, for each of the plurality of images, whether the compared second hash values are the same as each other. (Par. (0007-0008) “a second computer storage to compare hash values of metadata associated with photo files on the second computer storage with values in a hash table. [..] to compare hashes of metadata of digital photographs against values in a hash table representing previously stored photographs on an archive data store to ensure that only previously unstored photos”; comparing the second hash value with each of the second hash values of the plurality of images (second computer with hash values that are compared against hash values associated with photo file)), (Par. (0018) “compares the hash obtained at block 42 with the values in the hash table. If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored”; second hash values are the same as each other (if metadata matches data in table(e.g.) if the hash matches a hash))
However Hwang does not explicitly teach calculating the second hash value of the first image by applying the second hash function to the first image; and  
Wherein Song teaches calculating the second hash value of the first image by applying the second hash function to the first image; and  (Par. (0152) “h first perceptual hash value and the m second perceptual hash values are separately calculated. If a Hamming distance is less than a preset distance threshold,”; first and second hash values (second perceptual hash is calculated)), (Par. (0193) “the server calculates the third perceptual hash value of the second picture T001 as H311. Therefore, the server performs storage in a form of (H311,T001).”; second hash value (multiple perceptual hash values (third perceptual hash)) of the first image (picture)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler and Boonmee for the reasons discussed in independent claim 1 stated above.

	Regarding Dependent Claim 8 (Original), Hwang teaches the image backup method of claim 7, wherein the performing the identity determination comprises: (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match))
 	when there are second hash values that are the same as each other, (Par. (0007-0008) “a second computer storage to compare hash values of metadata associated with photo files on the second computer storage with values in a hash table. The processor determines whether to store each photo file onto the first computer storage at least partially based on the comparison [..] to compare hashes of metadata of digital photographs against values in a hash table representing previously stored photographs on an archive data store to ensure”; when the second hash values are the same (second computer with hash values are compared with hash values of associated photo file))
However Hwang does not explicitly teach determining that there is an image among the plurality of images that is identical to the first image; and when there are no second hash values that are the same as each other, determining that there is an image among the plurality of images that is similar to the first image.
Wherein Boonmee teaches determining that there is an image among the plurality of images that is identical to the first image; and (Par. (0036-0037) “this suggests that the images in each frame are likely the same (e.g., a scene with a stationary shot or a focus on a stationary character engaged in dialogue). Processing all of these frames would likely yield redundant results and would be an unnecessary waste of processing resources for the system [..] If the calculated vector values of image segments are close in value, there is a higher likelihood that the image elements in these image segments are the same.”; determining that there is an image among the plurality of images that is identical ( calculated vector of image identifies that the image segments are the same)), (Par. (0061) “this process can be performed by using a perceptual hash function, e.g., imagehash (www.github.com/JohannesBuchner/imagehash) on the sampled frames and then comparing the hash values to identify the duplicates. [..] Perceptual hashes create a different numerical result [..] identical data will generate the same result, but different data will create different results.”; second hash values (perceptual hashes) determine that there is an image that is identical (identical data that is generated corresponding top hashes))
when there are no second hash values that are the same as each other, determining that there is an image among the plurality of images that is similar to the first image. (a hash value is computed for each frame as indicated in step 714. The 64 bits are translated following a consistent order into a 64-bit integer. In order to compare two images [..] A distance of 5 means a few things may be different, but they are probably still close enough to be similar. Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together. The hash process may be completed by randomly selecting one image out of a group for further use in the overall indexing process and discarding the duplicates as indicated in step 718.”; second hash value (hash value is computed for each frame), no second hash values are the same as each other determining image is similar to first image (images with hash difference (distance of 5 means few things may be different but images are close to being similar))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang, Berstler and Song  for the reasons discussed in independent claim 1 stated above.

Regarding Dependent Claim 9 (Currently Amended), Hwang teaches wherein the performing the identity determination comprises performing the identity determination between the first image and the plurality of images…. (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match))
However Hwang, Berstler and Boonmee do not explicitly teach the image backup method of claim 1, further comprising performing, by the memory system, a second similarity determination between the first image and the plurality of images, based on a third hash value of the first image to which a third hash function is applied,  according to a result of the second similarity determination.
Wherein Song teaches the image backup method of claim 1, further comprising performing, by the memory system, a second similarity determination between the first image and the plurality of images, based on a third hash value of the first image to which a third hash function is applied,  (Par. (0185-0186) “the server obtains two pictures, that is, the first picture and the second picture, and determines, through the similar picture identification method [..] One or more second pictures (e.g., t pictures) that have similarity scores with respect the first picture higher than a preset similarity threshold is searched from the p second pictures stored in the picture database.”; a second similarity determination between the first image and the plurality of images (determines similar picture between two pictures/ one or more second pictures [.] similarity scores with respect [..] p second pictures stored in picture data base)), (Par. (0191-0193) “the third characteristic value is a third perceptual hash value of the second picture, and the third perceptual hash value is used for representing feature information of the whole second picture. [..] the server calculates the third perceptual hash value of the second picture T001 as H311”; based on a third hash function (third perceptual hash is calculated))
	according to a result of the second similarity determination. (Par. (0185-0186) “the server obtains two pictures, that is, the first picture and the second picture, and determines, through the similar picture identification method [..] One or more second pictures (e.g., t pictures) that have similarity scores with respect the first picture higher than a preset similarity threshold is searched from the p second pictures stored in the picture database.”; a second similarity determination between the first image and the plurality of images (determines similar picture between two pictures/ one or more second pictures [.] similarity scores with respect [..] p second pictures stored in picture data base)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler and Boonmee for the reasons discussed in dependent claim 7 stated above.

Regarding Dependent Claim 10 (Currently Amended), the combination of Hwang and Berstler do not explicitly teach the image backup method of claim 9, wherein the performing the second similarity determination comprises: calculating the third hash value of the first image by applying the third hash function to the first image; and comparing the calculated third hash value with each of third hash values of the plurality of images to identify, for each of the plurality of images, a number of different bits therebetween.
Wherein Boonmee teaches comparing the calculated … hash value with each of …. hash values of the plurality of images to identify, for each of the plurality of images, a number of different bits therebetween. (Par. (0066) “a hash value is computed for each frame as indicated in step 714. The 64 bits are translated following a consistent order into a 64-bit integer. In order to compare two images, one can count the number of bit positions that are different between two integers (this is referred to as the Hamming distance) as indicated in step 716. A distance of zero indicates that it is likely a very similar picture (or a variation of the same picture). A distance of 5 means a few things may be different, but they are probably still close enough to be similar. Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together. The hash process may be completed by randomly selecting one image out of a group for further use in the overall indexing process and discarding the duplicates as indicated in step 718.”; comparing the calculated first hash (hash is computed and images are compared), a number of different bits (number of bit positions that are different))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang and Berstler for the reasons discussed in dependent claim 8 stated above.
However Hwang, Berstler and Boonmee do not explicitly teach the image backup method of claim 9, wherein the performing the second similarity determination comprises: calculating the third hash value of the first image by applying the third hash function to the first image; and third hash value
Wherein Song teaches the image backup method of claim 9, wherein the performing the second similarity determination comprises: (Par. (0185-0186) “the server obtains two pictures, that is, the first picture and the second picture, and determines, through the similar picture identification method [..] One or more second pictures (e.g., t pictures) that have similarity scores with respect the first picture higher than a preset similarity threshold is searched from the p second pictures stored in the picture database.”; a second similarity determination between the first image and the plurality of images (determines similar picture between two pictures/ one or more second pictures [.] similarity scores with respect [..] p second pictures stored in picture data base)),
 calculating the third hash value of the first image by applying the third hash function to the first image; and ((Par. (0191-0193) “the third characteristic value is a third perceptual hash value of the second picture, and the third perceptual hash value is used for representing feature information of the whole second picture. [..] the server calculates the third perceptual hash value of the second picture T001 as H311”; calculating  a third hash value of the first image (third perceptual hash is calculated on picture)), (Par. (0207) “the fourth characteristic value is a fourth perceptual hash value of the first picture, the fourth perceptual hash value is used for representing feature information of the whole first picture.”; third hash value of the first image (fourth perceptual hash of the first picture))
third hash value ((Par. (0191-0193) “the third characteristic value is a third perceptual hash value of the second picture, and the third perceptual hash value is used for representing feature information of the whole second picture. [..] the server calculates the third perceptual hash value of the second picture T001 as H311”; calculating  a third hash value of the first image (third perceptual hash is calculated on picture)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler and Boonmee for the reasons discussed in dependent claim 7 stated above.



Regarding Dependent Claim 13 (Currently Amended), Hwang teaches the image backup method of claim 9, wherein providing the host with the information for determining the storage method of the first image comprises (Par. (0018) “If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored and, if desired, a message is returned to the user to the effect that "this photograph has already been stored." Further, if desired the process can erase redundant photo files from the removable memory 24.”; information for determining storage method of the first image (if no match is found [..] message is returned to the user [..] “this photograph has already been stored))
However Hwang, Berstler and Boonmee do not explicitly teach generating the information for determining the storage method of the first image according to the result of the second similarity determination.
Wherein Song teaches generating the information for determining the storage method of the first image according to the result of the second similarity determination. (Par. (0185-0186) “the server obtains two pictures, that is, the first picture and the second picture, and determines, through the similar picture identification method [..] One or more second pictures (e.g., t pictures) that have similarity scores with respect the first picture higher than a preset similarity threshold is searched from the p second pictures stored in the picture database.”; a second similarity determination between the first image and the plurality of images (determines similar picture between two pictures/ one or more second pictures [.] similarity scores with respect [..] p second pictures stored in picture data base)),(Par. (0188) “The server determines a second picture that needs to be stored and performs binarization on the second picture.”; determining the storage method of the image)). (Par. (0193) “the server calculates the third perceptual hash value of the second picture T001 as H311. Therefore, the server performs storage in a form of (H311,T001).”; generating the information for determining the storage method of the image (server calculates a third perceptual hash and performs storage of the picture)), (Par. (0091) “according to a comparison result of the n first characteristic values and the m second characteristic values, whether the first picture is similar to the second picture.”; first image to a result of the second similarity determination (characteristic values are compared to determine similarities between first and second picture)), (Par. (0007) “the first characteristic values representing feature information of the first local regions, and the second characteristic values representing feature information of the second local regions.”; information for determining the storage (first and second characteristic values represent information)), (Par. (0100)” the server identifies several first local regions from the first picture A and calculates a first characteristic value of each first local region,”; generating the information (calculates a first characteristic corresponding to picture))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler and Boonmee for the reasons discussed in dependent claim 7 stated above.

Regarding Independent Claim 17 (Original), Hwang teaches a computing system comprising: a host; and ( Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored, accessing metadata of the file.”; image backup method (storing digital photo files)), (Par. (0013) “the user computer 12 can include a local internal or external data store 22 such as but not limited to hard disk drive, optical disk drive, alone or in combination with solid state memory, etc. Digital photographs may be stored in the local data store 22. Also, the computer 12 may be engageable with a removable memory 24 [..] A user computer processor 28 can execute logic stored in local memory to execute various steps described further below.”; including a host and memory system (user computer corresponding to memory ))
a memory system configured to store a plurality of images, (Par. (0013-0015) “ Digital photographs may be stored in the local data store 22. Also, the computer 12 may be engageable with a removable memory 24 such as but not limited a Sony Memory Stick.RTM. that may also bear digital photographs taken by a camera 26 with which the removable memory 24 can be engaged. A user computer processor 28 can execute logic stored in local memory  [..] the server 16 includes a server processor 32 that can access a server store 34, and the server store 34 can contain photograph files and other data, including user shipping data and billing information. Also, the server 16 can print hard copy prints of digital photographs using a server printer 36, for shipping of the prints to a user of the user computer 12.”; first memory system to store first plurality of images (memory corresponding to storing digital photographs))
perform an identity determination between the first image and the plurality of images by comparing the calculated second hash value with second hash values of the plurality of images, and (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match)) (Par. (0007-0008) “a second computer storage to compare hash values of metadata associated with photo files on the second computer storage with values in a hash table. [..] to compare hashes of metadata of digital photographs against values in a hash table representing previously stored photographs on an archive data store to ensure that only previously unstored photos”; comparing the second hash value with each of the second hash values of the plurality of images (second computer with hash values that are compared against hash values associated with photo file)), (Par. (0018) “compares the hash obtained at block 42 with the values in the hash table. If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored”; second hash values are the same as each other (if metadata matches data in table(e.g.) if the hash matches a hash))
provide the host with information for determining a storage method of the first image based on a result of the identity determination. (Par. (0018) “If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored and, if desired, a message is returned to the user to the effect that "this photograph has already been stored." Further, if desired the process can erase redundant photo files from the removable memory 24.”; information for determining storage method of the first image (if no match is found [..] message is returned to the user [..] “this photograph has already been stored))
However Hwang does not explicitly teach wherein the host is configured to calculate a first hash value of a first image by applying a first hash function to the first image, perform a similarity determination between the first image and the plurality of images by comparing the calculated first hash value with first hash values of the plurality of images, and provide the first image to the memory system based on a result of the similarity determination, and the memory system is configured to calculate a second hash value of the first image by applying a second hash function to the first image,
first image (Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored,”; first image))
Wherein Berstler teaches provide the first … to the memory system based on a result of the similarity determination, and (Par. (0007) “selecting a similar system image from a catalog of images, identifying a first set of differences between the similar system image and the first system image, and backing up the first system image by transferring the first set of differences to the server.”; selectively providing (selecting a similar system image and transferring the first set)) (Par. (0037) “a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available,”; first set corresponding to images)), (Par. (0062) “the backup receives a request to perform a backup of a system image for a client or other computer system. [..] then determines in step 610 whether this is the first backup for this client. If not, then processing continues to step 650 below. If yes, then in step 615 a similar system image is identified and selected from a set of system images referred to herein as a catalog”; when as a result of the similarity determination (determines similar system image that is identified)), (Par. (0065) “In step 650 differences between the client system image and the selected system image and prior client backups are identified. For example, a new version of an old file is considered a new file and would need to be backed up. These differences may be identified identities date of each client file, an index of the selected system image may be compared to the files in the client, or other techniques may be performed which may be known to one of ordinary skill in the art.”; according to a result of the similarity determination (differences may be identified [..] images may be compared))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang to include providing the image as a result of the similarity determination because of the analogous concept of storing and identifying digital media by similarities. Berstler includes process of receiving a backup request with the image, this is important because by sending the request only the authorized entity is allowed to perform the backup and access the image. This protects the storage of media files, pictures, videos and other images from being tampered with or modified do to the authenticity of the request. Berstler further teaches a process of providing the image to the memory system based on a similarity result. This allows the backup of the image not only to be securely protected by organized and categorized not only by the identity but by similarities in features. This further enhances the backing up of images and creates more innovation and flexibility for multiple user using and storing digital media. 
However Hwang and Berstler do not explicitly teach wherein the host is configured to calculate a first hash value of a first image by applying a first hash function to the first image, perform a similarity determination between the first image and the plurality of images by comparing the calculated first hash value with first hash values of the plurality of images, and the memory system is configured to calculate a second hash value of the first image by applying a second hash function to the first image,
Wherein Boonmee teaches wherein the host is configured to calculate a first hash value of a first image by applying a first hash function to the first image, (Par. (0066) “a hash value is computed for each frame as indicated in step 714. The 64 bits are translated following a consistent order into a 64-bit integer. In order to compare two images, one can count the number of bit positions that are different between two integers (this is referred to as the Hamming distance) as indicated in step 716. A distance of zero indicates that it is likely a very similar picture (or a variation of the same picture). A distance of 5 means a few things may be different, but they are probably still close enough to be similar. Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together. The hash process”; calculate a first hash value of a first image (compute a hash value corresponding to each frame of image, all images with hash))
perform a similarity determination between the first image and the plurality of images by comparing the calculated first hash value with first hash 44values of the plurality of images, and (Par. (0061) “Features in the image are used to generate a distinct (but not unique) fingerprint, and these fingerprints are comparable. Perceptual hashes create a different numerical result as compared to traditional cryptographic hash functions. With cryptographic hashes, the hash values are random; identical data will generate the same result, but different data will create different results. Comparison of cryptographic hashes will only determine if the hashes are identical or different, and thus whether the data is identical or different. In contrast, perceptual hashes can be compared to provide a measure of similarity between the two data sets. Thus, in the context of video, perceptual hashes of similar images, even if presented at different scales, with different aspect ratios, or with coloring differences (e.g., contrast, brightness, etc.), will still generate values indicating similar images.”; performing a similarity determination between the first image (compared to provide a measure of similarity between the two data sets) by comparing the calculated first hash (cryptographic hash function that are compared to be identical or different)), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang and Berstler to include calculate a first hash value of a first image by applying a first hash function to the first image and perform a similarity determination between the first image and the plurality of images by comparing the calculated first hash value with first hash values of the plurality of images because of the analogous concept of determining similarities in images using hash based verification. Boonmee includes a process of executing a similarity determination of a images amongst a plurality of images using a hash function. This is important because when backing up or storing multiple images it is difficulty to check changes of an original image or digital media file to a file or image that is requested or previously stored. By performing a similarity determination large numbers of original images can be compared and calculated to check change increases not just identities. Using a hash function maintains the integrity of the backup process and allows users to identify valid and accurate images from compromised, or modified images. This significantly improves storage space efficiency and reduces the amount of calculations of backup systems because of the multiple hash functions involved. 
However Hwang, Berstler and Boonmee do not explicitly teach the memory system is configured to calculate a second hash value of the first image by applying a second hash function to the first image,
Wherein Song teaches the memory system is configured to calculate a second hash value of the first image by applying a second hash function to the first image, (Par. (0152) “h first perceptual hash value and the m second perceptual hash values are separately calculated. If a Hamming distance is less than a preset distance threshold,”; first and second hash values (second perceptual hash is calculated)), (Par. (0193) “the server calculates the third perceptual hash value of the second picture T001 as H311. Therefore, the server performs storage in a form of (H311,T001).”; second hash value (multiple perceptual hash values (third perceptual hash)) of the first image (picture))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler and Boonmee to include calculate a second hash value of the first image by applying a second hash function to the first image because of the analogous concept of hash based verification used on the backing up of images. Song includes a process of calculating a second hash value of a first image, this is significant because by implementing hash function corresponding to the images and backing up in accordance to similarities it securely protects the plurality of images from modification or compromise. By using multiple hash functions the authenticity of each image that is stored can be thoroughly verified and compared not find similarities between each image as well as spot out duplicates. This proves important when attempting to identify color corrected images, images taken in continuous shooting, rotated images and the like thereof.


Regarding Dependent Claim 18 (Original), Hwang teaches the computing system of claim 17, wherein the memory system comprises: Par. (0004) “A method for storing, onto a first computer storage, digital photo files on a second computer storage includes, for at least one photo file (and preferably for all photo files) sought to be stored, accessing metadata of the file.”; image backup method (storing digital photo files)), (Par. (0013) “the user computer 12 can include a local internal or external data store 22 such as but not limited to hard disk drive, optical disk drive, alone or in combination with solid state memory, etc. Digital photographs may be stored in the local data store 22. Also, the computer 12 may be engageable with a removable memory 24 [..] A user computer processor 28 can execute logic stored in local memory to execute various steps described further below.”; including a host and memory system (user computer corresponding to memory ))
a first memory system configured to store a first plurality of images; and (Par. (0013-0015) “ Digital photographs may be stored in the local data store 22. Also, the computer 12 may be engageable with a removable memory 24 such as but not limited a Sony Memory Stick.RTM. that may also bear digital photographs taken by a camera 26 with which the removable memory 24 can be engaged. A user computer processor 28 can execute logic stored in local memory  [..] the server 16 includes a server processor 32 that can access a server store 34, and the server store 34 can contain photograph files and other data, including user shipping data and billing information. Also, the server 16 can print hard copy prints of digital photographs using a server printer 36, for shipping of the prints to a user of the user computer 12.”; first memory system to store first plurality of images (memory corresponding to storing digital photographs))
However Hwang does not explicitly teach a second memory system configured to store a second plurality of images, and wherein the host is configured to identify a similar image that is similar to the first image from among the first plurality of images and the second plurality of images, based on the first hash function, and provide the first image to the first memory system or the second memory system in which the similar image is stored
Wherein Berstler teaches a second memory system configured to store a second plurality of images, and (Par. (0059) “A client 3 540 is shown which has been backed up three times and then consolidated once. In this case, client 3 was initially setup with system image 2 514 as indicated by line 513. In the first backup, only those files of client 3 not in system image 2 are stored in backup 1 542, thereby significantly reducing the amount of data transmitted and stored in memory”; second memory device (client device 3 corresponding to stored in memory)), (Par. (0037) “In this embodiment, a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available, although two such images are shown here for illustrative purpose”; second plurality of images (set of system images 312 and 314))
and the second plurality of images (Par. (0037) “In this embodiment, a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available, although two such images are shown here for illustrative purpose”; second plurality of images (set of system images 312 and 314))
provide the first image to the first memory system or the second memory system in which the similar image is stored. (Par. (0053-0054) “a set of system images, referred to herein as a catalog 510, includes two different system images shown as system image 1 512 and system image 2 514. Additional system images may be available, although two such images are shown here for illustrative purposes. [..] A client 1 520 is shown which has been backed up twice. In this case, client 1 was initially setup with system image 1 512 as indicated by line 511. In the first backup, only those files of client 1 not in system image 1 [..] data transmitted and stored in memory 500”; provide the first image to the first memory system (set of system images are backed up and transmitted to memory)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang for the reasons discussed in independent claim 1 stated above. 
However Hwang and Berstler does not explicitly teach wherein the host is configured to identify a similar image that is similar to the first image from among the first plurality of images …., based on the first hash function, and
Wherein Boonmee teaches wherein the host is configured to identify a similar image that is similar to the first image from among the first plurality of images …., based on the first hash function, and (Par. (0066) “ a hash value is computed for each frame as indicated in step 714. The 64 bits are translated following a consistent order into a 64-bit integer. In order to compare two images, [..] A distance of zero indicates that it is likely a very similar picture (or a variation of the same picture). A distance of 5 means a few things may be different, but they are probably still close enough to be similar. Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together. The hash process may be completed by randomly selecting one image out of a group for further use in the overall indexing process and discarding the duplicates as indicated in step 718”; identify similar images from among the first plurality of images (similar picture being determined among all the images) based on a hash function (hashing process/hash computed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang and Berstler and Song for the reasons discussed in dependent claim 8 stated above. 

Regarding Dependent Claim 19 (Original), Hwang teaches the computing system of claim 18, wherein, in response to receiving the information for determining the storage method of the first image from each of the first memory system … (Par. (0018) “If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored and, if desired, a message is returned to the user to the effect that "this photograph has already been stored." Further, if desired the process can erase redundant photo files from the removable memory 24.”; information for determining storage method of the first image (if no match is found [..] message is returned to the user [..] “this photograph has already been stored))
 the host is configured to store at least a portion of the first image in at least one of the first memory system …, based on the information for determining the storage method of the first image.(Par. (0037) “Each frame may be broken down into one or more areas or segments based upon image elements identified in the segments as indicated in layer 140. The image segments may then be converted mathematically into feature vectors (i.e., a numerical representation of the image segment) as indicated in layer 150. The feature vectors can identify or correspond to various image elements, for example, objects, backgrounds, faces, etc. Once potential image segments are identified, all likely related image segments extracted from the daily clips may be clustered together based upon correlations between vector values as indicated in layer 160. If the calculated vector values of image segments are close in value, there is a higher likelihood that the image elements in these image segments are the same”; at least a portion o the first image (segments of the image)), (Par. (0100) “In general, segmentation of pictures into image elements will include some form of image size reduction, color removal, blurring, edge detection, edge closing, contour detection, and box bounding of image elements to define crop areas as described above in conjunction with FIG. 8. The segmented image elements are then saved along with a metadata label identifying the category or image type of the image element”; store at least a portion of the first image (segmented images are then saved)), (Par. (0091) “a sample of the retained feature vectors from each of the classes for that date may be selected and stored in a database for a final training set as indicated in step 1102.”; based on the information for determining the storage method of the first image (sample of image vectors are stored))
However Hwang does not explicitly teach and the second memory system,
Wherein Berstler teaches and the second memory system, (Par. (0059) “A client 3 540 is shown which has been backed up three times and then consolidated once. In this case, client 3 was initially setup with system image 2 514 as indicated by line 513. In the first backup, only those files of client 3 not in system image 2 are stored in backup 1 542, thereby significantly reducing the amount of data transmitted and stored in memory”; second memory device (client device 3 corresponding to stored in memory)), (Par. (0037) “In this embodiment, a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available, although two such images are shown here for illustrative purpose”; second plurality of images (set of system images 312 and 314))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang, Boonmee and Song for the reasons discussed in dependent claim 12 stated above. 

 


Claims 4 and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S Pub. No. 20080091725, hereinafter referred to as “Hwang”), Berstler et al. (U.S Pub. No. 20130339307, hereinafter referred to as “Berstler”), Boonmee et al. (U.S Pub. No. 20190236371, hereinafter referred to as “Boonmee”) and Song et al. (U.S Pub. No. 20190377971, hereinafter referred to as “Song”)in further view of Li et al. (U.S Pub. No. 20070239756, hereinafter referred to as “Li”)

	Regarding Dependent Claim 4 (Currently Amended), Hwang and Berstler does not explicitly teach the image backup method of claim 3, wherein the performing the similarity determination comprises: when there is a case where the number of different bits is less than or equal to a threshold number, determining that there is an image among the plurality of images that is identical or similar to the first image; and when there is no case where the number of different bits is less than or equal to the threshold number, determining that there is no image among the plurality of images that is identical or similar to the first image.
	Wherein Boonmee teaches the image backup method of claim 3, wherein the performing the similarity determination comprises: (Par. (0061) “Features in the image are used to generate a distinct (but not unique) fingerprint, and these fingerprints are comparable. Perceptual hashes create a different numerical result as compared to traditional cryptographic hash functions. With cryptographic hashes, the hash values are random; identical data will generate the same result, but different data will create different results. Comparison of cryptographic hashes will only determine if the hashes are identical or different, and thus whether the data is identical or different. In contrast, perceptual hashes can be compared to provide a measure of similarity between the two data sets. Thus, in the context of video, perceptual hashes of similar images, even if presented at different scales, with different aspect ratios, or with coloring differences (e.g., contrast, brightness, etc.), will still generate values indicating similar images.”; performing a similarity determination between the first image (compared to provide a measure of similarity between the two data sets) based on a first hash function (cryptographic hash functions))
when there is a case where the number of different bits is less than or equal to a threshold number, determining that there is an image among the plurality of images that is identical or similar to the first image; and (Par. (0066) “a consistent order into a 64-bit integer. In order to compare two images, one can count the number of bit positions that are different between two integers (this is referred to as the Hamming distance) as indicated in step 716. A distance of zero indicates that it is likely a very similar picture (or a variation of the same picture) [..] Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together”; number of bits less than or equal to threshold number determines image is similar (bits distance of zero or less than 6 out of 64 bits equates to very similar picture))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang, Berstler and Song to include performing a similarity determination when there is a case where the number of different bits is less than or equal to a threshold number, determining that there is an image among the plurality of images that is identical because of the analogous concept of determining similarities in images using hash based verification. Boonmee includes a process of executing a similarity determination of a images amongst a plurality of images using a hash function. This is important because when backing up or storing multiple images it is difficulty to check changes of an original image or digital media file to a file or image that is requested or previously stored. By performing a similarity determination large numbers of original images can be compared and calculated to check change increases not just identities. Using a hash function maintains the integrity of the backup process and allows users to identify valid and accurate images from compromised, or modified images. This significantly improves storage space efficiency and reduces the amount of calculations of backup systems because of the multiple hash functions involved. 
However Hwang, Berstler,  Boonmee and Song do not explicitly teach when there is no case where the number of different bits is less than or equal to the threshold number, determining that there is no image among the plurality of images that is identical or similar to the first image.
Wherein Li teaches when there is no case where the number of different bits is less than or equal to the threshold number, determining that there is no image among the plurality of images that is identical or similar to the first image. (Par. (0013) “The detection system then identifies the group of the target image based on the group identifier of the target hash code. After identifying the group identifier, the detection system searches the corresponding group table to identify hash codes that have values that are similar to the target hash code. Since the group identifiers are the same, the detection system bases similarity on the remaining elements of the hash code. For example, the detection system may determine that the hash codes are similar when the values of the least significant bits differ in less than a threshold number of elements [..] If the threshold is 2, then the hash codes are not similar. In contrast, if the threshold is 4, then the hash codes are similar. The detection system then selects the images associated with those similar hash codes”; number of different bits less than or equal to the threshold (determine bits differ less than a threshold number), determining that there is no image that is identical (if the threshold is 2 then the hash codes corresponding to images are not similar))(Examiner notes: This limitation includes contradictory phraseology as the limitation is reciting a step/process that will occur in regards to when a case is  less than or equal and a limitation that is not met in regards to a case when no image is identical. Applicant is claiming two different steps that are opposite. Examiner suggest amending the limitation to definitively perform one or the other limitation that determines an identical or similar image or not. ))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Hwang, Berstler, Boonmee and Song to include when there is no case where the number of different bits is less than or equal to the threshold number, determining that there is no image among the plurality of images because of analogous concept of storing images based on similarity in a network. Li includes a process in which when there is no case in which a different number of bit meets a threshold that it is determined that there are no images. This is significant because it allows the backup system of images to not only identify similarities but to be cognizant and aware of no identical or equal images stored. This helps improve the efficiency of the storage system and allows the users to identify a possible alteration of the images because bits and the threshold that is needed to be met.  

	Regarding Dependent  Claim 6 (Currently Amended), the combination of Hwang, Berstler, Boonmee and Song do not explicitly teach the image backup method of claim 1, wherein the selectively providing the first image to the memory system comprises, when the host determines that there is no image among the plurality of images that is identical or similar to the first image, storing the first image.
Wherein Li teaches the image backup method of claim 1, wherein the selectively providing the first image to the memory system comprises, when the host determines  that there is no image among the plurality of images that is identical or similar to the first image, (Par. (0013) “The detection system then identifies the group of the target image based on the group identifier of the target hash code. After identifying the group identifier, the detection system searches the corresponding group table to identify hash codes that have values that are similar to the target hash code. Since the group identifiers are the same, the detection system bases similarity on the remaining elements of the hash code. For example, the detection system may determine that the hash codes are similar when the values of the least significant bits differ in less than a threshold number of elements [..] If the threshold is 2, then the hash codes are not similar. In contrast, if the threshold is 4, then the hash codes are similar. The detection system then selects the images associated with those similar hash codes”; number of different bits less than or equal to the threshold (determine bits differ less than a threshold number), determining that there is no image that is identical (if the threshold is 2 then the hash codes corresponding to images are not similar))
storing the first image. (Par. (0019) “The detection system may [..] and store the identified images (or references to them) in an image store 141 [..] the detection system includes a detect duplicate images component 136 that receives a target image, generates a target hash code, and determines whether the image table contains a duplicate image..”; storing the first image))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Hwang, Berstler, Boonmee and Song for the reasons discussed in dependent claim 4 stated above. 



Claims 11-12 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S Pub. No. 20080091725, hereinafter referred to as “Hwang”), Berstler et al. (U.S Pub. No. 20130339307, hereinafter referred to as “Berstler”),Boonmee et al. (U.S Pub. No. 20190236371, hereinafter referred to as “Boonmee”) and Song et al. (U.S Pub. No. 20190377971, hereinafter referred to as “Song”) in further view of Li et al. (U.S Pub. No. 20070239756, hereinafter referred to as “Li”) 

Regarding Dependent Claim 11 (Original), Hwang teaches when there are …. hash values that are the same as each other, (Par. (0007-0008) “a second computer storage to compare hash values of metadata associated with photo files on the second computer storage with values in a hash table. The processor determines whether to store each photo file onto the first computer storage at least partially based on the comparison [..] to compare hashes of metadata of digital photographs against values in a hash table representing previously stored photographs on an archive data store to ensure”; when the second hash values are the same (second computer with hash values are compared with hash values of associated photo file))
However Hwang and Berstler do not explicitly teach the image backup method of claim 10, wherein the performing the second similarity determination comprises: third hash values, between the third hash values determining that there is an image among the plurality of images that has a possibility that the image is identical to the first image; when there is a case where the number of different bits between the third hash values is less than or equal to a threshold number, determining that there is an image among the plurality of images that is similar to the first image: and when there is no case where the number of different bits is less than or equal to the threshold number. determining that there is no image among the plurality of images that is identical or similar to the first image, 
Wherein Boonmee teaches determining that there is an image among the plurality of images that has a possibility that the image is identical to the first image; (Par. (0036-0037) “this suggests that the images in each frame are likely the same (e.g., a scene with a stationary shot or a focus on a stationary character engaged in dialogue). Processing all of these frames would likely yield redundant results and would be an unnecessary waste of processing resources for the system [..] If the calculated vector values of image segments are close in value, there is a higher likelihood that the image elements in these image segments are the same.”; determining that there is an image among the plurality of images that is identical ( calculated vector of image identifies that the image segments are the same)), (Par. (0061) “this process can be performed by using a perceptual hash function, e.g., imagehash (www.github.com/JohannesBuchner/imagehash) on the sampled frames and then comparing the hash values to identify the duplicates. [..] Perceptual hashes create a different numerical result [..] identical data will generate the same result, but different data will create different results.”; second hash values (perceptual hashes) determine that there is an image that is identical (identical data that is generated corresponding top hashes))
when there is a case where the number of different bits …… is less than or equal to a threshold number, determining that there is an image among the plurality of images that is similar to the first image: and (Par. (0066) “a consistent order into a 64-bit integer. In order to compare two images, one can count the number of bit positions that are different between two integers (this is referred to as the Hamming distance) as indicated in step 716. A distance of zero indicates that it is likely a very similar picture (or a variation of the same picture) [..] Therefore, all images with a hash difference of less than 6 bits out of 64 may be considered similar and grouped together”; number of bits less than or equal to threshold number determines image is similar (bits distance of zero or less than 6 out of 64 bits equates to very similar picture))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Boonmee within the teachings of Hwang and Berstler to include determining that there is an image among the plurality of images that has a possibility that the image is identical to the first image and when there is a case where the number of different bits is less than or equal to a threshold number, determining that there is an image among the plurality of images that is similar to the first image because of the analogous concept of determining similarities in images using hash based verification. Boonmee includes a process of executing a similarity determination of a images amongst a plurality of images using a hash function. This is important because when backing up or storing multiple images it is difficulty to check changes of an original image or digital media file to a file or image that is requested or previously stored. By performing a similarity determination large numbers of original images can be compared and calculated to check change increases not just identities. Using a hash function maintains the integrity of the backup process and allows users to identify valid and accurate images from compromised, or modified images. This significantly improves storage space efficiency and reduces the amount of calculations of backup systems because of the multiple hash functions involved. 
However Hwang, Berstler and Boonmee do not explicitly teach the image backup method of claim 10, wherein the performing the second similarity determination comprises: third hash values, between the third hash values when there is no case where the number of different bits is less than or equal to the threshold number. determining that there is no image among the plurality of images that is identical or similar to the first image.
.	Wherein Song teaches the image backup method of claim 10, wherein the performing the second similarity determination comprises: (Par. (0185-0186) “the server obtains two pictures, that is, the first picture and the second picture, and determines, through the similar picture identification method [..] One or more second pictures (e.g., t pictures) that have similarity scores with respect the first picture higher than a preset similarity threshold is searched from the p second pictures stored in the picture database.”; a second similarity determination between the first image and the plurality of images (determines similar picture between two pictures/ one or more second pictures [.] similarity scores with respect [..] p second pictures stored in picture data base)),
third hash values ((Par. (0191-0193) “the third characteristic value is a third perceptual hash value of the second picture, and the third perceptual hash value is used for representing feature information of the whole second picture. [..] the server calculates the third perceptual hash value of the second picture T001 as H311”; calculating  a third hash value of the first image (third perceptual hash is calculated on picture)),
between the third hash values ((Par. (0191-0193) “the third characteristic value is a third perceptual hash value of the second picture, and the third perceptual hash value is used for representing feature information of the whole second picture. [..] the server calculates the third perceptual hash value of the second picture T001 as H311”; calculating  a third hash value of the first image (third perceptual hash is calculated on picture)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler, Boonmee and Li to include the image backup performing the second similarity determination with third hash values because of the analogous concept of hash based verification used on the backing up of images. Song includes a process of calculating a second hash value of a first image, this is significant because by implementing hash function corresponding to the images and backing up in accordance to similarities it securely protects the plurality of images from modification or compromise. By using multiple hash functions the authenticity of each image that is stored can be thoroughly verified and compared not find similarities between each image as well as spot out duplicates. This proves important when attempting to identify color corrected images, images taken in continuous shooting, rotated images and the like thereof.
However Hwang Berstler, Boonmee and Song do not explicitly teach when there is no case where the number of different bits is less than or equal to the threshold number. determining that there is no image among the plurality of images that is identical or similar to the first image.
Wherein Li teaches when there is no case where the number of different bits is less than or equal to the threshold number. determining that there is no image among the plurality of images that is identical or similar to the first image. (Par. (0013) “The detection system then identifies the group of the target image based on the group identifier of the target hash code. After identifying the group identifier, the detection system searches the corresponding group table to identify hash codes that have values that are similar to the target hash code. Since the group identifiers are the same, the detection system bases similarity on the remaining elements of the hash code. For example, the detection system may determine that the hash codes are similar when the values of the least significant bits differ in less than a threshold number of elements [..] If the threshold is 2, then the hash codes are not similar. In contrast, if the threshold is 4, then the hash codes are similar. The detection system then selects the images associated with those similar hash codes”; number of different bits less than or equal to the threshold (determine bits differ less than a threshold number), determining that there is no image that is identical (if the threshold is 2 then the hash codes corresponding to images are not similar))(Examiner notes: This limitation includes contradictory phraseology as the limitation is reciting a step/process that will occur in regards to when a case is  less than or equal and a limitation that is not met in regards to a case when no image is identical. Applicant is claiming two different steps that are opposite. Examiner suggest amending the limitation to definitively perform one or the other limitation that determines an identical or similar image or not. ))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Hwang, Berstler, Boonmee and Song to include when there is no case where the number of different bits is less than or equal to the threshold number. determining that there is no image among the plurality of images that is identical or similar to the first image because of analogous concept of storing images based on similarity in a network. Li includes a process in which when there is no case in which a different number of bit meets a threshold that it is determined that there are no images. This is significant because it allows the backup system of images to not only identify similarities but to be cognizant and aware of no identical or equal images stored. This helps improve the efficiency of the storage system and allows the users to identify a possible alteration of the images because bits and the threshold that is needed to be met.  

Regarding Dependent Claim 12 (Currently Amended), Hwang teaches the image backup method of claim 11. wherein the performing the identity determination comprises, (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match))
performing the identity determination between the first image and the plurality of images. (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match))
However Hwang does not explicitly teach when the memory system determines that there is an image that has the possibility that the image is identical to the first image. 
Wherein Berstler teaches when the memory system determines that there is an image that has the possibility that the image is identical to the first image, (Par. (0007) “selecting a similar system image from a catalog of images, identifying a first set of differences between the similar system image and the first system image, and backing up the first system image by transferring the first set of differences to the server.”; selectively providing (selecting a similar system image and transferring the first set)) (Par. (0037) “a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available,”; first set corresponding to images)), (Par. (0062) “the backup receives a request to perform a backup of a system image for a client or other computer system. [..] then determines in step 610 whether this is the first backup for this client. If not, then processing continues to step 650 below. If yes, then in step 615 a similar system image is identified and selected from a set of system images referred to herein as a catalog”; when as a result of the similarity determination (determines similar system image that is identified)), (Par. (0065) “In step 650 differences between the client system image and the selected system image and prior client backups are identified. For example, a new version of an old file is considered a new file and would need to be backed up. These differences may be identified based on the date of each client file, an index of the selected system image may be compared to the files in the client, or other techniques may be performed which may be known to one of ordinary skill in the art.”; according to a result of the similarity determination (differences may be identified [..] images may be compared))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang, Boonmee and Song to include when the memory system determines that there is an image that has the possibility that the image is identical to the first image, because of the analogous concept of storing and identifying digital media by similarities. Berstler includes process of receiving a backup request with the image, this is important because by sending the request only the authorized entity is allowed to perform the backup and access the image. This protects the storage of media files, pictures, videos and other images from being tampered with or modified do to the authenticity of the request. Berstler further teaches a process of providing the image to the memory system based on a similarity result. This allows the backup of the image not only to be securely protected by organized and categorized not only by the identity but by similarities in features. This further enhances the backing up of images and creates more innovation and flexibility for multiple user using and storing digital media. 


Regarding Dependent Claim 15 (Original), Hwang teaches the image backup method of claim 1, further comprising: determining, by the host, the storage method of the first image according to the result of the identity determination; and (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match))
However Hwang does not explicitly teach when the host determines that there is a similar image that is similar to the first image based on the information for determining the storage method of the first image, storing, in the memory system, data corresponding to a difference between the first image and the similar image; when the host determines that there is no image identical or similar to the first image based on the information for determining the storage method of the first image, storing the first image in the memory system.
Wherein Berstler teaches storing, in the memory system, data corresponding to a difference between the first image and the similar image; and (Par. (0007) “, identifying a first set of differences between the similar system image and the first system image, and backing up the first system image by transferring the first set of differences to the server.”; storing data corresponding to a difference (first set of differences between similar image and first system image are transferred and backed up))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang to include storing, in the memory system, data corresponding to a difference between the first image and the similar image because of the analogous concept of storing and identifying digital media by similarities. Berstler includes process of storing, in the memory system, data corresponding to a difference between the first image and the similar image, this is important because by sending the request only the authorized entity is allowed to perform the backup and access the image. This protects the storage of media files, pictures, videos and other images from being tampered with or modified do to the authenticity of the request. Berstler further teaches a process of providing the image to the memory system based on a similarity result. This allows the backup of the image not only to be securely protected by organized and categorized not only by the identity but by similarities in features. This further enhances the backing up of images and creates more innovation and flexibility for multiple user using and storing digital media. 
However Hwang and Berstler, Boonmee does not explicitly teach when the host determines that there is a similar image that is similar to the first image based on the information for determining the storage method of the first image; when the host determines that there is no image identical or similar to the first image based on the information for determining the storage method of the first image, storing the first image in the memory system.
Wherein Song teaches when the host determines that there is a similar image that is similar to the first image based on the information for determining the storage method of the first image, (Par. (0100) “the server identifies several first local regions from the first picture A and calculates a first characteristic value of each first local region, and the server feeds back, to the user terminal according to a comparison result of each first characteristic value and all second characteristic values in a picture database, a second picture B whose similarity with the first picture A is the highest.”; determines that there is a similar image (second picture B whose similarity with first picture A))
storing the first image in the memory system. Par. (0100) “the server identifies several first local regions from the first picture A and calculates a first characteristic value of each first local region, and the server feeds back, to the user terminal according to a comparison result of each first characteristic value and all second characteristic values in a picture database, a second picture B whose similarity with the first picture A is the highest.”; determines that there is a similar image (second picture B whose similarity with first picture A)), (Par. (0252) “The memory stores [..] a first picture, the n first local regions being a set of regions that is affine invariant; identifying m second local regions of a second picture, the m second local regions being a set of regions that is affine invariant; and obtaining n first characteristic values respectively corresponding to the n first local regions and m second characteristic values”; memory system storing first image (memory stores first picture and characteristics))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler, Boonmee and Li for the reasons discussed in dependent claim 11 stated above. 
However Hwang, Berstler, Boonmee and Song do not explicitly teach when the host determines that there is no image identical or similar to the first image based on the information for determining the storage method of the first image,
Wherein Li teaches when the host determines that there is no image identical or similar to the first image based on the information for determining the storage method of the first image, (Par. (0013) “The detection system then identifies the group of the target image based on the group identifier of the target hash code. After identifying the group identifier, the detection system searches the corresponding group table to identify hash codes that have values that are similar to the target hash code. Since the group identifiers are the same, the detection system bases similarity on the remaining elements of the hash code. For example, the detection system may determine that the hash codes are similar when the values of the least significant bits differ in less than a threshold number of elements [..] If the threshold is 2, then the hash codes are not similar. In contrast, if the threshold is 4, then the hash codes are similar. The detection system then selects the images associated with those similar hash codes”; number of different bits less than or equal to the threshold (determine bits differ less than a threshold number), determining that there is no image that is identical (if the threshold is 2 then the hash codes corresponding to images are not similar))(Examiner notes: This limitation includes contradictory phraseology as the limitation is reciting a step/process that will occur in regards to when a case is  less than or equal and a limitation that is not met in regards to a case when no image is identical. Applicant is claiming two different steps that are opposite. Examiner suggest amending the limitation to definitively perform one or the other limitation that determines an identical or similar image or not. ))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Hwang, Berstler, Boonmee and Song for the reasons discussed in dependent claim 11 stated above. 



Regarding Dependent Claim 16 (Currently Amended), the combination of Hwang, Berstler, and Boonmee do not explicitly teach the image backup method of claim 15, further comprising, when the host determines that there is the similar image or that there is no image identical or similar to the first image, storing the first hash value of the first image in the host and storing the second hash value of the first image in the memory system.
Wherein Song teaches the image backup method of claim 15, further comprising, when the host determines that there is the similar image or that there is no image identical or similar to the first image, (Par. (0100) “the server identifies several first local regions from the first picture A and calculates a first characteristic value of each first local region, and the server feeds back, to the user terminal according to a comparison result of each first characteristic value and all second characteristic values in a picture database, a second picture B whose similarity with the first picture A is the highest.”; determines that there is a similar image (second picture B whose similarity with first picture A))
storing the first hash value of the first image in the host ((Par. (0135) “the first characteristic values are the first perceptual hash values, and the second characteristic values are the second perceptual hash values are used for description.”; characteristic values corresponding to perceptual hash values)), (Par. (0086) “The server obtains a perceptual hash value of the i.sup.th first local region according to the pHash algorithm as the first characteristic value of the i.sup.th first local region.”; storing a first hash value of the first image (server obtains first characteristic of image that is perceptual hash))
and storing the second hash value of the first image in the memory system. (Par. (0135) “the first characteristic values are the first perceptual hash values, and the second characteristic values are the second perceptual hash values are used for description.”; characteristic values corresponding to perceptual hash values)), (Par. (0222) “The second characteristic value group 1 stores 5 matching second characteristic values, including second characteristic values Z1, Z2, Z8, Z12, and Z14. A second characteristic value group 2 corresponds to the second picture T077. The second characteristic value group 2 stores 3 matching second characteristic values, including second characteristic values Z4, Z25, and Z50.”; storing a second hash (storing the second characteristic values corresponding to the image))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Song within the teachings of Hwang, Berstler, Boonmee and Li for the reasons discussed in dependent claim 11 stated above. 




Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S Pub. No. 20080091725, hereinafter referred to as “Hwang”), Berstler et al. (U.S Pub. No. 20130339307, hereinafter referred to as “Berstler”),Boonmee et al. (U.S Pub. No. 20190236371, hereinafter referred to as “Boonmee”) and Song et al. (U.S Pub. No. 20190377971, hereinafter referred to as “Song”) in further view of Rajahalme et al. (U.S Pub. No. 20150281081, hereinafter referred to as “Rajahalme”)

	Regarding Dependent Claim 14 (Original), the combination of Hwang, Berstler, Boonmee and Song do not explicitly teach the image backup method of claim 9, wherein the third hash function applies a more complicated operation than the first hash function.
Wherein Rajahalme teaches the image backup method of claim 9, wherein the third hash function applies a more complicated operation than the first hash function. (Par. (0075) “the processing units of processing set 730 will each produce a resulting hash (e.g., the first, second, and third hash).”; third hash function (third hash)), (Par. (0055) “The first stage 410 shows 32-bit hash 440. The lower half of the bits of 32-bit hash 440 (1111 0000 1111 0000) is hardly random appearing.”; third hash function applies a more complicated operation than the first (first hash with 32-bit)), (Par. (0105) “the hash of chunk 1 1211 by performing a 64-bit CRC32 operation on remainder chunk 1 1214 with the hash of chunk 1 1211 as the basis value. Processing unit 2 1222 accumulates remainder chunk 2 1215 into the hash of chunk 2 1212 by performing a 64-bit CRC32 operation on 4 remainder chunk 2 1215 with the hash of chunk 2 1212 as the basis value. Processing unit 3 1223 accumulates 4-byte remainder chunk 1216 into the hash of chunk 3”; third hash function applies a more complicated operation than the first (hash value with 64-bit hashing operation for hash chunk 3 is more complicated than 32-bit hash operation of previous hash))(Examiner notes: In the instant application the specification on Par. (0071) defines “a more complicated operation” as a third perceptual hash function being outputted with a larger number of bits such as 64 bits as compared to 32 bits of the first hash. Therefore it will be broadly and reasonably interpreted as such)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rajahalme within the teachings of Hwang, Berstler, Boonmee and Song to include the third hash function applies a more complicated operation than the first hash function because of the analogous concept of hash based verification of data. Rajahalme includes a process in which the first hash function and third hash function is defined by a third hash function being more complicated than the first. This is important because by diversifying the number of bits between hash values it discourages possible malware attackers or forgery due to the complexity of the size and number. This maintains the integrity of the system as a whole and promotes effective verification when comparing hash values. 

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S Pub. No. 20080091725, hereinafter referred to as “Hwang”) in further view of Berstler et al. (U.S Pub. No. 20130339307, hereinafter referred to as “Berstler”)


Regarding Dependent Claims 20 (Currently Amended), Hwang teaches a memory system comprising:
 a memory device configured to store a plurality of images; and (Par. (0013-0015) “ Digital photographs may be stored in the local data store 22. Also, the computer 12 may be engageable with a removable memory 24 such as but not limited a Sony Memory Stick.RTM. that may also bear digital photographs taken by a camera 26 with which the removable memory 24 can be engaged. A user computer processor 28 can execute logic stored in local memory  [..] the server 16 includes a server processor 32 that can access a server store 34, and the server store 34 can contain photograph files and other data, including user shipping data and billing information. Also, the server 16 can print hard copy prints of digital photographs using a server printer 36, for shipping of the prints to a user of the user computer 12.”; first memory system to store first plurality of images (memory corresponding to storing digital photographs))
perform an identity determination between the first image and the plurality of images based on a second hash function, and (Par. (0004-0005) “The method compares the metadata or a hash thereof with data in a data structure representing photo files that have been previously stored onto the first computer storage to determine whether to store the photo file onto the first computer storage. [..] if the hash of metadata associated with the photo file sought to be stored matches a value in the hash table, the photo file is not copied onto the first computer storage. In contrast, if the hash of metadata associated with the photo file sought to be stored does not match a value in the hash table, the photo file is copied onto the first computer storage and the hash of metadata associated with the photo file sought to be stored is added to the hash table.”; performing an identity determination (compares the hash of the photo file with the previously stored phot files to determine match)) (Par. (0007-0008) “a second computer storage to compare hash values of metadata associated with photo files on the second computer storage with values in a hash table. [..] to compare hashes of metadata of digital photographs against values in a hash table representing previously stored photographs on an archive data store to ensure that only previously unstored photos”; comparing the second hash value with each of the second hash values of the plurality of images (second computer with hash values that are compared against hash values associated with photo file)), (Par. (0018) “compares the hash obtained at block 42 with the values in the hash table. If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored”; second hash values are the same as each other (if metadata matches data in table(e.g.) if the hash matches a hash))
provide results of the similarity determination and the identity determination to the host. (Par. (0018) “If no match is found, at block 46 the hash that was obtained at block 42 is added to the table and the photograph file is stored on the local data store 22. On the other hand, if the metadata of the photo file under test matches data in the table (e.g., if the hash from block 42 matches a hash in the table), the process flows from decision diamond 44 to block 48 wherein the photo file is not stored and, if desired, a message is returned to the user to the effect that "this photograph has already been stored." Further, if desired the process can erase redundant photo files from the removable memory 24.”; information for determining storage method of the first image (if no match is found [..] message is returned to the user [..] “this photograph has already been stored))
based on a first hash value of the first image to which a first hash function is applied, (Par. (0005) “a hash of metadata is compared to data in the data structure, and the data structure is a hash table. The hash can be a hash of file name, file size, and predetermined EXIF data”; first hash function (first hash that is compared))
However Hwang does not explicitly teach a memory controller configured to perform a similarity determination between a first image that is received from a host and is to be backed up and the plurality of images ……
Wherein Berstler teaches  45a memory controller configured to perform a similarity determination between a first image that is received from a host and is to be backed up and the plurality of images ….., (Par. (0021) “Bus 118 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus,”; memory controller)), (Par. (0007) “selecting a similar system image from a catalog of images, identifying a first set of differences between the similar system image and the first system image, and backing up the first system image by transferring the first set of differences to the server.”; first image that is to be backed up)) (Par. (0037) “a set of system images, referred to herein as a catalog 310, includes two different system images shown as system image 1 312 and system image 2 314. Additional system images may be available,”; and the plurality of images)), (Par. (0062) “the backup receives a request to perform a backup of a system image for a client or other computer system. [..] then determines in step 610 whether this is the first backup for this client. If not, then processing continues to step 650 below. If yes, then in step 615 a similar system image is identified and selected from a set of system images referred to herein as a catalog”; perform a similarity determination (determines similar system image that is identified)), (Par. (0065) “In step 650 differences between the client system image and the selected system image and prior client backups are identified. For example, a new version of an old file is considered a new file and would need to be backed up. These differences may be identified based on the date of each client file, an index of the selected system image may be compared to the files in the client, or other techniques may be performed which may be known to one of ordinary skill in the art.”; according to a result of the similarity determination (differences may be identified))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berstler within the teachings of Hwang to include to perform a similarity determination between a first image that is received from a host and is to be backed up and the plurality of images because of the analogous concept of storing and identifying digital media by similarities. Berstler includes process of receiving a backup request with the image, this is important because by sending the request only the authorized entity is allowed to perform the backup and access the image. This protects the storage of media files, pictures, videos and other images from being tampered with or modified do to the authenticity of the request. Berstler further teaches a process of providing the image to the memory system based on a similarity result. This allows the backup of the image not only to be securely protected by organized and categorized not only by the identity but by similarities in features. This further enhances the backing up of images and creates more innovation and flexibility for multiple user using and storing digital media. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

XU; Jingtao (U.S Pub. No. 20210026883) “IMAGE-TO-IMAGE SEARCH METHOD, COMPUTER-READABLE STORAGE MEDIUM AND SERVER”. Considered this reference because it identifying similarity in images using a has based function to determine the related images. 

BAIK; Kun-hoon (U.S Pub. No. 20130042097) “METHOD OF UPDATING BOOT IMAGE FOR FAST BOOTING AND IMAGE FORMING APPARATUS FOR PERFORMING THE METHOD”. Considered this application because it has a common assignee and relates to the methods of backing up images using multiple hashes 

Liu; Xiangyang (U.S Pub.  No. 20200104632) “IMAGE SEARCH METHOD AND APPARATUS”. Considered this application because it addressed a plurality of images requesting to be stored and determining similarities of each image.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497